Citation Nr: 1201945	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  08-14 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a seizure disorder, to include as secondary to service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & Son


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1983 to June 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  In March 2010, a Travel Board hearing was held before the undersigned.  A transcript of this hearing is associated with the Veteran's claims file.  In February 2011 and in June 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  In March 2010 (at the Travel Board hearing) and in November 2011, the Veteran submitted additional evidence with a waiver of initial Agency of Jurisdiction (AOJ) review.  


FINDINGS OF FACT

The evidence of record is in equipoise as to whether the Veteran has a seizure disorder that is related to service.  


CONCLUSION OF LAW

Service connection for a seizure disorder is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3,104, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B. Factual Background

The Veteran's STRs, including the report of an April 1992 service separation physical examination, are silent for any complaints, findings, treatment, or diagnoses related to a seizure disorder.  They show that she complained of and was treated frequently for migraine headaches, and that she suffered a miscarriage in August 1989.  In December 1992, she underwent a computed tomography (CT) scan due to recurrent attacks of vertigo, dyspraxia and dyslexia associated with severe migraine-like headaches; it was negative.  On April 1992 service separation physical examination, a clinical evaluation of the Veteran's neurologic system was normal.  

The Veteran's STRs also include postservice treatment records as a military dependent.  These reflect her continued treatment for migraine headaches.  In September 1992, it was noted that the Veteran had a long history of headaches that were beginning to increase in intensity.  There were no auditory phenomena, visual sensitivity, nausea, or vomiting associated with the headaches, nor did she awaken with headaches.  The physician indicated that the etiology of the Veteran's headache was unknown, and that they were either atypical migraines or tension headaches.  It was recommended that she undergo a neurological evaluation.  In October 1992, she was evaluated by a neurologist for her migraine headaches.  The neurologist noted that she gave a typical description of a mixed-headache syndrome and did not describe other neurologic history, except for sometimes occasionally inverting numbers or letters and having occasional left leg or abdomen twitching.  She reported that she had seen a neurologist about five years earlier who told her that she had stress-related headaches.  She denied a family or personal history of seizure-like episodes or central nervous system degeneration.  After an examination, mixed headache syndrome with mild chronic daily headache and episodic vascular, i.e., common migraine headache, was diagnosed.  An electroencephalogram (EEG) was also conducted; it was mildly abnormal and the neurologist reported that the findings were suggestive of some neuronal irritability and possibly a convulsive tendency of focal or of secondarily generalized type.  Localized structural lesions were not noted.  In November 1992, the Veteran's physician contacted the neurologist to discuss the abnormal EEG findings.  As the Veteran was asymptomatic, it was felt that no neurology follow-up was needed unless she developed other symptoms.

In September 1994, the Veteran reported for reevaluation of her migraines.  It was noted that she had sought treatment from a neurologist in October 1992 wherein an EEG had been conducted showing questionable abnormalities/pre-seizure.  The Veteran reported that her headaches had been increasing in intensity and frequency since 1992, and that she had been experiencing paralysis on her left side for two months.  She was also positive for dyslexia, vertigo, and Cheyne-Stokes respiration while sleeping when she had headaches.  After an examination, muscle contractional cephalalgia; vascular cephalalgia; and cephalalgia with worsening symptoms were diagnosed.

In April 1997, the Veteran complained of severe headaches brought on by stress at work; tension headache was assessed.  In August 1997, she complained that her left face had not moved right for three days.  It was noted that she had a history of Bell's palsy fifteen years ago, though she could not recall on which side.  Bell's palsy with questionable hyperthyroid was assessed.  In September 1997, she complained of excessive fatigue.  There was no obvious reason for the fatigue and depression was discussed; fatigue was assessed.

In April 1998, the Veteran reported that she suffered from periods of slurred speech and difficulties with concentration.  They were not accompanied by headaches or visual disturbances and she believed it to be related to stress.  Stress-related speech change was assessed.

In March 1998, the Veteran filed a claim of service connection for migraine headaches, a neck condition, Epstein-Barr virus, and a thyroid condition.  In conjunction with this claim, she was afforded a VA neurology examination in January 1999.  She reported that her headaches began in service and described them as being either cervical occipital or left-sided, and vascular and throbbing in nature.  On neurologic examination, the Veteran's mental status, cranial nerve function, and motor systems were normal.  Migraine was diagnosed.

In February 1999, the Veteran was awarded service connection for migraine headaches and an enlarged thyroid.

In May 2001, the Veteran underwent another VA neurology examination to re-evaluate her migraines.  They continued to be cervical, occipital, or left-sided and vascular in quality.  They were associated with nausea but no vomiting, and there was photophobia, phonophobia and light-headedness, but did not result in loss of consciousness.  On neurological examination, her mental status, cranial nerve function, and motor systems were normal.  "Migraine, no neurologic disability" was diagnosed.

In February 2002, the Veteran was admitted to the Munson Medical Center for a possible seizure.  It was reported that she had been exhibiting intermittent staring behaviors.  Headaches, convulsions, and motor dysfunction were not associated with these episodes.  The Veteran also indicated that she had had an EEG about ten years earlier, "and there might have been some evidence of a possible seizure disorder at that time."  After a physical examination and diagnostic testing, which included a CT scan that was negative for any evidence of bleeding, a tumor, or other masses, acute staring behavior and rule out the possibility of a petit mal type seizure was diagnosed.  Several days later, also in February 2002, the Veteran followed-up with a neurologist, Dr. K.B.  It was her impression that the Veteran's syndrome of staring spells accompanied by tiredness, crying, momentary feelings of imbalance, and correctable dysarthric speech, was not strongly suggestive of seizures, although it would be reasonable for her to have an EEG to explore the possibility of partial complex seizures.  Dr. K.B. also noted that the occurrence of a similar syndrome ten years ago with a period of remission until now also did not support seizures as a possible diagnosis.  Migraine without aura was diagnosed.  

In March 2002, Dr. K.B. noted that the Veteran suffered from staring spells, irritability, and tiredness.  Dr. K.B. stated that clinically, these were not suggestive of seizures; however, the Veteran had had an abnormal EEG.  It was suspected that these symptoms had to do with her migraines.  She was scheduled for an EEG, which showed mild paroxysmal findings occurring over the right hemisphere; this suggested the possibility of some focal neuronal hyperirritability.  On repeat EEG in April 2002, the findings reported were borderline to mildly abnormal, and improved in comparison to the March 2002 EEG.

Also in March 2002, the Veteran sought treatment from the VA neurology clinic for the first time where she was evaluated by Dr. H.H.  It was noted that although the Veteran had been referred by a private clinic for an intractable migraine headache, it also sounded as if she had suffered from a seizure one week earlier.  The Veteran reported that retrospectively she recalled having been told that she had suffered from a seizure-like episode ten years earlier, but because she did not know if she was having a spell unless someone told her, she did not pay attention to it so she was not certain as to the exact frequency.  A review of the Veteran's systems was essentially unremarkable, and it was Dr. H.H.'s impression that she had a history of common migraine headache and possible partial complex seizure.  He noted that it was not uncommon for an epileptic syndrome and migraine headache to coexist at the same time, and suspected that such was the case with the Veteran.  

In May 2002, the Veteran followed up with Dr. H.H. and EEG studies were reviewed.  Partial complex seizure of unknown etiology was diagnosed, and it was recommended that another EEG be performed.  A magnetic resonance imaging (MRI) would also be considered if the EEG demonstrated focal abnormalities.  In June 2002, an EEG revealed abnormal findings due to the presence of rare sharp epileptiform discharges originating from the left interior temporal lobe.  This was suggestive of a partial complex seizure disorder originating from the left hemisphere.  The Veteran followed up with the neurology clinic again in August 2002; it was noted that she had an intractable partial complex seizure disorder, and a brain MRI study was requested.  In October 2002, an MRI of the brain was performed with seizure protocol for the medial temporal sclerosis.  The following findings were reported: 1) No gliosis.  Neither abnormality in the size of the bilateral hippocampal gyrus nor abnormal enhancement in the brain and meninges.  2) Equivocal finding for minimal hemosiderin deposit as a consequence of trauma cannot be totally excluded in the left hippocampal gyrus close to its termination.

Subsequent VA and private treatment records document the Veteran's continued treatment for various ailments, including migraine headaches and a seizure disorder.  They frequently reflect the Veteran's report that although her seizure disorder was diagnosed in 2002, her symptoms dated back to 1990.  

SSA records associated with the claims file show she was awarded SSA disability benefits for epilepsy (major and minor motor seizures) in January 2004.  The disability was noted to have had its onset in February 2002.

On June 2005 VA neurology examination (in conjunction with the Veteran's claim for an increased rating for service-connected migraine headaches), the examiner opined that there was "no current evidence to connect [the Veteran's] diagnosis of seizures with migraine headaches.  [Her] migraine headaches did not cause seizures nor have they aggravated seizures."

A June 2005 EEG showed normal findings, except for a single spike focus in the right mid and anterior temporal region.

On December 2007 VA examination, it was noted that while the Veteran's epilepsy was formally diagnosed in 2002, she indicated that her spells began in the late 1980s.  She recalled exposure to flickering sunlight making her feel "weird" and stated that an episode similar to her current seizures may have been witnessed by her ex-husband during that timeframe.  The examiner noted that there was no testimony of this provided in the documentation, although there were reports of a neurological evaluation with an EEG study in October 1992.  On review of this information, the examiner stated that it was evident the October 1992 neurologist had not observed a definitely epileptiform discharge or pattern in her October 1992 EEG.  The Veteran's medical history was also noted to be significant for migraine headaches which began in the late 1980s.  She denied a history of head injuries, but reported an incidence of a severe infection during the fifth month of a pregnancy in 1989, which resulted in a miscarriage.  She indicated that during her hospitalization for this event, she had partially impaired awareness.  The record also indicated a history of Bell's palsy, which the Veteran denied.  After a physical examination, the examiner provided the following assessment:

[The Veteran] carries a diagnosis of partial complex seizures . . . The question regarding the time of onset of [her] epilepsy is difficult to answer.  By [her] account, she has definitely had episodic lapses of consciousness and unusual behaviors during her military service which were later diagnosed as complex partial seizures.  However, unequivocal documentation of such episodes are lacking in the record, and a neurological evaluation from October 28, 1992, obtained six months after discharge from active duty, specifically states that [she] denied a personal history of seizure-like episodes in the past . . . The EEG obtained at the same time also does not provide unequivocal evidence for an existing epileptic diathesis or actual seizures.  The described EEG patterns ("neuronal irritability"; "possibly a tendency of focal or secondarily generalized type") are not definitively epileptiform.

The examiner then discussed how, in support of the Veteran's claim that her seizures had their onset in service, it could be stated that the beginning stages of epilepsy, complex partial seizures could be brief and infrequent, and the associated disturbances of interactivity could be attributed to harmless behavior alteration.  In this context, it was noted that she reported a severe systemic illness at the time of her 1989 miscarriage during which her consciousness may have been clouded, and reportedly she started having seizure-like episodes shortly thereafter.  It was also acknowledged that patients tended to have seizures for extended periods of time prior to a definitive diagnosis; therefore, there was little doubt that the Veteran had suffered from seizures prior to her diagnosis and treatment of such in 2002.  It was further acknowledged that EEGs obtained in between seizures might not show any abnormalities, so the absence of epileptiform patterns was not proof of the absence of this disorder.

The examiner continued in his discussion, however, to say that "supporting a claim of seizures having originated during [the Veteran's] military service, implies antedating a diagnosis of epilepsy by >10 years (the diagnosis was made in 2002) and negating a medical history and assessment of [her] status performed by a neurologist . . . in 1992.  Despite a modestly suspicious EEG, there had been no apparent medical action based on these results and no documented revision of [the neurologist's] assessment."  Based on the foregoing, the examiner could not provide an assessment as to when the Veteran's seizures actually began.  He could not rule out that they started during her service, but felt that the documentation did not "to a reasonable degree of medical certainty" support such a claim.  He also opined that there was no clear correlation between her headaches and epileptic episodes, and explained that a relationship between the two was not currently recognized.  

In a May 2008 opinion, the Veteran's treating neurologist, Dr. M.L., stated that a "seizure disorder is often challenging to diagnose, particularly in the absence of more obvious generalized tonic-clonic seizures.  In retrospect, with a clear history of clinical complex partial seizures that are likely of temporal lobe origin, it would appear that [the] abnormal EEG from [October] 1992 is related to the same underlying seizure disorder."  Dr. M.L. further stated that EEGs need to be interpreted in light of the clinical context, and with the benefit of hindsight, it is clear that the abnormality noted in 1992 is consistent with the Veteran's known seizure disorder.  Therefore, it would appear that the seizure disorder was present at least as early as October 1992.  Dr. M.L. acknowledged that he had not reviewed any of the VA records from the time of her diagnosis in 2002 of a seizure disorder, but stated, "[I]t appears that at that time [the Veteran] reported symptoms dating back to 1990."  Therefore, it was his opinion "to a reasonable degree of medical certainty" that the Veteran's seizure disorder "date[d] back at least to October 1992, if not to 1990."

At the March 2010 Travel Board hearing, the Veteran testified that her seizure symptoms started while she was in service, noting that she had a "few write-ups starting back in, in the 90s of the slurred speech and vertigo that went while [she] was on active duty."  She also pointed to an abnormal EEG that she had shortly after service in October 1992 and noted that it showed the same abnormal findings reported in later EEGs that were used to support a diagnosis of a seizure disorder.  For this reason, it was her opinion that she had been misdiagnosed in service and in October 1992 when she was given a diagnosis of stress.  The Veteran also testified that her current seizure disorder could have been brought on by the infection she had in 1989 that resulted in a miscarriage, or it could be related to the head injuries she suffered while flying in helicopters as part of her service duties, noting that she cracked numerous helmets in service although she never reported those incidents officially.

In February 2011, the Board found that there was conflicting medical evidence as to whether the Veteran's seizure disorder was related to her service, or to an incident therein, and requested assistance from the VHA in resolving this apparent conflict.  Specifically, the Board requested that a VA neurologist provide an approximate date of onset for the Veteran's seizure disorder, and an opinion as to whether it was at least as likely as not that the Veteran's seizure disorder was related to her service, to include an incident involving a cracked helmet in 1990 or a severe systemic illness in 1989.  

In an opinion received in March 2011, a VA neurologist opined that the approximate date of the onset of the Veteran's seizures was February 2002, as this was when she was first seen in the emergency room with staring spells, and this was the first time the diagnosis was suspected and then confirmed.  Regarding the May 2008 opinion from Dr. M.L., that the abnormality noted in October 1992 was "in retrospect" consistent with her known seizure disorder, the VHA consultant stated that there was "ample literature indicating that in migrainous populations, EEG abnormalities during headache free interval are more frequent than in controls."  As Dr. M.L. points out, EEGs need to be interpreted in light of the clinical context, and at the time of the October 1992 EEG, the context was "that of a patient with migraine headaches and [her physician] did not attribute the changes to seizures even though he had asked for such data it in [sic] the history and noted the absence of such symptoms."  

The VHA consultant then stated that the December 2007 VA examiner was correct in his assessment that "it takes time for the complex partial seizures to evolve."  Regarding the Veteran's miscarriage, it occurred in October 1989 and she had been reported to be "doing well" in August 1989; thus, the VHA consultant stated it would be "speculative to assert that she sustained focal brain injury without any focal manifestations at the time of her medical illness," and it was "not likely" that her systemic illness caused her seizure.  As for the Veteran's head injuries in service, the VHA consultant stated that while there was testimony that she had cracked a helmet in service, there was no documentation that she suffered a brain injury at that time.  In the absence of any corroborating details, it could not be judged whether such an incident caused or could have caused brain injury that then led to the development of seizure focus.

In June 2011, the Board found the March 2011 VHA medical opinion to be incomplete and requested a supplemental opinion.  Specifically, the VHA consulting neurologist focused heavily on the absence of documented in-service complaints of seizure-like symptoms to support the conclusion that the Veteran's seizure disorder did not have its onset in service, but did not address the Veteran's assertions that her seizure symptoms were, in fact, present prior to the actual diagnosis of the disorder.  It also did not consider or discuss several pieces of relevant postservice treatment records that the Board identified for the VHA consultant in its June 2011 request for a supplemental VHA medical opinion.  

In September 2011, the March 2011 VHA consultant responded to the Board's request for a supplemental opinion and opined that it was "less likely than not (less than a 50 percent probability) that [the Veteran's] seizures started during her military service from March 1983 to June 1992) [sic] or within one year of her separation from service (in June 1992) or [was] otherwise related to her military service."  In reaching this conclusion, he explained that epileptic seizures are a cluster of symptoms that evolve in a stereotyped manner and recur time and again.  "An individual seizure may stop at any step and different episodes may show minor variation but are recognizable as belonging to a group.  The sequence of symptom evolution is determined by the path the electrical discharge spreads in the brain and that pathway is determined by the event or events responsible for causing the pathology.  Information in the medical record is insufficient to determine when the process started."  The VHA consultant then reviewed various pieces of evidence from the Veteran's course of medical treatment prior to 2002, to illustrate why he did not think the symptoms reported therein were indicative of a seizure disorder or the development of a seizure disorder, but rather were symptoms related to her service-connected migraines.

In November 2011, the Veteran submitted a letter from Dr. M.L., that responded to the VHA consultant's September 2011 addendum opinion.  Dr. M.L. noted that an October 1992 EEG, interpreted by Dr. M.S., had "demonstrated intermittent sharp transients in the left hemisphere and particularly the left temporal lobe."  As these were "particularly noted with hyperventilation and drowsiness," Dr. M.S. found them indicative of neuronal irritability and possibly a convulsive tendency of focal or secondarily generalized type."  Dr. M.L. then indicated that regarding the question of whether such EEG abnormalities were reflective of an underlying seizure disorder or reflective of migraine, he was in disagreement with the VHA consultant's opinion.  In disagreeing, he reviewed the studies cited by the VHA consultant to support his "idea that EEG abnormalities are seen more frequently in a migrainous population," and stated:

[O]ne study from 1983 from volume 23 of the journal headache was using harmonic analysis of EEG and did not indicate the presence of abnormalities that might been seen in more routine EEG interpretation.  This study also was of EEG markers of migraine in children.  The other studies sited [sic] by [the VHA consultant] are over 40 years old.

Dr. M.L. then observed that, "More recent literature supports the idea that studies looking at whether headache patients have an increased prevalence of EEG abnormalities show conflicting results . . . It is generally excepted [sic] at present that there are not reliable or consistent EEG abnormalities seen in patients with migraine."  He included textual evidence to support these observations, and then re-iterated essentially his prior (May 2008) opinion by stating, "While the [Veteran's] symptoms in 1992 along with her EEG may not have been sufficient in and of themselves to establish a diagnosis of epilepsy, with the benefit of more time and additional information confirming the presence of epilepsy in this [Veteran], the above-noted facts support the idea that it is more likely than not that [her] seizure disorder dates back at least to 1992 at the time of her EEG in October 1992."

C. Legal Criteria and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (to include epilepsies) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for epilepsies).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The critical question in this matter is whether a current seizure disorder is related to service.  This theory of entitlement presents a medical causality question that requires competent medical opinion evidence for response.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).   As is indicated above, the record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against such claim.  The evidence that tends to go against the Veteran's claim consists of the March 2011 and September 2011 opinions from the VHA consulting neurologist.  In essence, it is his opinion that the findings reported during an October 1992 EEG are consistent with migrainous findings, and as the Veteran was treated for migraine headaches at that time and not a seizure disorder, it is reasonable to conclude that she was suffering from symptoms related to her migraine disorder at the time of the October 1992 EEG, and not a seizure disorder; a seizure disorder was not suspected and diagnosed until February 2002.  

In contrast, the Veteran's treating neurologist, Dr. M.L., has opined that it is more likely than not that the findings reported during the October 1992 EEG are consistent with the beginning stages of a seizure disorder.  In reaching this conclusion, he explains that a seizure disorder was not suspected at that time because the Veteran also had a history of migraine headaches to which the symptoms could be (and were) attributed.  However, with the benefit of hindsight, it seems clear that the abnormalities observed during the October 1992 EEG are consistent with her current diagnosis of a seizure disorder.  Further, this neurologist stated that the seizure disorder dated back to at least October 1992, if not to 1990.  

The examiners of record agree about the complexity of the disorder, including its onset.  Dr. M.L. pointed out the benefit of hindsight.  At her March 2010 hearing, the Veteran testified under oath as to the various manifestations that began during service and therefrom.  Her sworn testimony was credible.     

Both the VHA consultant and Dr. M.L. were "informed of the relevant facts" prior to the rendering of their opinions (see Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008)) and cite to various medical articles to support their positions.  They are also both neurologists, trained specialists who are qualified to give opinions on the matter at hand.  Therefore, the Board has no reason to question their opinions and finds that they are at least in approximate balance.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence).  

Resolving all reasonable doubt in the Veteran's favor as the law requires in circumstances where the evidence is in equipoise, the Board concludes that the competent evidence of record reasonably supports a finding that the Veteran's seizure disorder is related to service.  See 38 C.F.R. §§ 3.303(d).  Notably, on December 2007 VA examination, while that examiner ultimately opined that the evidence did not "to a reasonable degree of medical certainty" support a finding that the Veteran's seizures began in or shortly after her service, he also stated that there was "little doubt" that she had suffered from seizures prior to her diagnosis and treatment of such in 2002, and that he could not rule out that they may have started when she was in service.  Likewise, in the VHA consultant's September 2011 supplemental opinion, he acknowledged that information in the medical record was "insufficient to determine when the [seizure disorder] started."  

Accordingly, the Board finds that service connection for a seizure disorder is warranted.


ORDER

Service connection for a seizure disorder is granted.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


